


Exhibit 10.22

 

WALKER & DUNLOP, INC.

2010 EQUITY INCENTIVE PLAN

 

MANAGEMENT DEFERRED STOCK UNIT PURCHASE MATCHING PROGRAM

 

DEFERRED STOCK UNIT AGREEMENT

 

Walker & Dunlop, Inc., a Maryland corporation (the “Company”), hereby grants
deferred stock units relating to shares of its common stock, par value $0.01 per
share (the “Stock”) to the Participant named below, subject to the vesting
conditions set forth below. Additional terms and conditions of the grant are set
forth on this cover sheet and in the attached Deferred Stock Unit Agreement
(together, the “Agreement”), the Company’s Management Deferred Stock Unit
Purchase Matching Program (as amended from time to time, the “Matching Program”)
and the Company’s 2010 Equity Incentive Plan (as amended from time to time, the
“2010 Plan”).

 

Participant Name:

 

Number of Deferred Stock Units Granted:

 

Grant Date:

 

Vesting Schedule: The Deferred Stock Units vest in full on March 15,       ,
subject to the Participant’s continued Service from the Grant Date through the
vesting date. Notwithstanding the foregoing, the Deferred Stock Units are
subject to vesting acceleration in accordance with Section 4(b) of the Matching
Program.

 

By your signature below, you agree to all of the terms and conditions described
in the Agreement, and in the Matching Program and the 2010 Plan, copies of which
will be provided on request. You acknowledge that you have carefully reviewed
the Matching Program and the 2010 Plan, and agree that the Matching Program and
the 2010 Plan, as applicable, will control in the event any provision of this
cover sheet or Agreement should appear to be inconsistent.

 

 

Participant:

 

 

Date:

 

 

(Signature)

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

Title:

 

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

WALKER & DUNLOP, INC.

2010 EQUITY INCENTIVE PLAN

 

MANAGEMENT DEFERRED STOCK UNIT PURCHASE MATCHING PROGRAM

 

DEFERRED STOCK UNIT AGREEMENT

 

Deferred Stock Units

 

This Agreement evidences an award of deferred stock units in the number set
forth on the cover sheet and subject to the terms and conditions set forth in
the Agreement, the Matching Program and the 2010 Plan (the “Deferred Stock
Units”).

 

 

 

Deferred Stock Unit Transferability

 

Your Deferred Stock Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the Deferred Stock Units be made subject to execution, attachment or
similar process. If you attempt to do any of these things, you will immediately
forfeit your Deferred Stock Units.

 

 

 

Vesting

 

Your Deferred Stock Units will vest in accordance with the vesting schedule set
forth on the cover sheet of this Agreement. Notwithstanding the foregoing, you
will forfeit to the Company all of the unvested Deferred Stock Units on the date
of your termination of Service.

 

 

 

Delivery

 

Delivery of the shares of Stock represented by your vested Deferred Stock Units
will be made in accordance with your deferral election under the Matching
Program and the Company’s Management Deferred Stock Unit Purchase Plan (the
“Deferral Election”), which is attached to this Agreement as Exhibit A.

 

Notwithstanding the foregoing, the Participant may request for the issuance of
the shares of Stock underlying the Deferred Stock Units as a result of an
Unforeseeable Emergency in accordance with Section 5 of the Matching Program.

 

 

 

Evidence of Issuance

 

The issuance of the shares of Stock with respect to the Deferred Stock Units
will be evidenced in such a manner as the Company, in its discretion, deems
appropriate, including, without limitation, book-entry, registration or issuance
of one or more share certificates.

 

 

 

Withholding

 

In the event that the Company or an Affiliate determines that any federal,
state, local or foreign tax or withholding payment is required relating to this
grant of Deferred Stock Units, or the issuance of shares of Stock with respect
to this grant, the Company or an Affiliate will have the right to (i) require
you to tender a cash payment, (ii) deduct from payments of any kind otherwise
due to you, (iii) permit or require you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares of Stock to be delivered in connection with the Deferred
Stock Units to satisfy withholding obligations and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the withholding
obligations directly to the Company or an Affiliate, or (iv)

 

2

--------------------------------------------------------------------------------


 

 

 

withhold the delivery of vested shares of Stock otherwise deliverable under this
Agreement to meet such obligations; provided that the shares of Stock so
withheld will have an aggregate Fair Market Value not exceeding the minimum
amount of tax required to be withheld by applicable law.

 

 

 

Notice and Non-Solicitation

 

The following notice and non-solicitation provisions will apply to you unless
you have entered into an applicable employment agreement with the Company or any
Affiliate that has more restrictive notice and non-solicitation provisions (in
which case, the more restrictive provisions in such employment agreement will
apply).

 

You agree as a condition of this grant that in the event you decide to leave the
Company or an Affiliate for any reason, you will provide the Company or the
Affiliate with 30 days’ prior notice of your departure (during which period, in
the Company’s or its Affiliate’s sole discretion, you may be placed on paid
leave) and you will not commence employment with anyone else during that period.
For a period of 90 days following the termination of your employment for any
reason, you will not directly or indirectly solicit any employees of the Company
or its Affiliates for employment, or encourage any employee to leave the Company
or an Affiliate.

 

 

 

Retention Rights

 

This Agreement and the grant of Deferred Stock Units evidenced by this Agreement
do not give you the right to be retained by the Company or any Affiliate in any
capacity. Unless otherwise specified in an employment or other written agreement
between the Company or any Affiliate, as applicable, and you, the Company or any
Affiliate, as applicable, reserves the right to terminate your service with the
Company or an Affiliate at any time and for any reason.

 

 

 

Stockholder Rights

 

You do not have any of the rights of a stockholder with respect to the Deferred
Stock Units unless and until the Stock relating to the Deferred Stock Units has
been delivered to you. You will, however, be entitled to receive, upon the
Company’s payment of a cash dividend on outstanding Stock, a dividend equivalent
in deferred stock units for each Deferred Stock Unit that you hold as of the
record date for such dividend equal to the per-share dividend paid on the Stock.
The dividend equivalents will be governed by your Deferral Election.

 

 

 

Clawback

 

The Deferred Stock Units are subject to mandatory repayment by you to the
Company to the extent you are or in the future become subject to any Company
“clawback” or recoupment policy that requires the repayment by you to the
Company of compensation paid by the Company to you in the event that you fail to
comply with, or violate, the terms or requirements of such policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and you are subject
to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 or
you knowingly engaged in the misconduct, were grossly negligent in engaging in
the misconduct, knowingly failed to prevent the misconduct or

 

3

--------------------------------------------------------------------------------


 

 

 

were grossly negligent in failing to prevent the misconduct, you will reimburse
the Company the amount of any payment in settlement of the Deferred Stock Units
earned or accrued during the 12-month period following the first public issuance
or filing with the Securities and Exchange Commission (whichever first occurred)
of the financial document that contained such material noncompliance.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Matching Program and the 2010 Plan

 

The text of the Matching Program and the 2010 Plan is incorporated into this
Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Matching
Program or the 2010 Plan, and have the meaning set forth in the Matching Program
or the 2010 Plan, as applicable.

 

This Agreement, the Matching Program and the 2010 Plan constitute the entire
understanding between you and the Company regarding this grant. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

 

 

 

Data Privacy

 

To administer the Matching Program and the 2010 Plan, the Company may process
personal data about you. Such data includes, but is not limited to, information
provided in this Agreement and any changes to such information, other
appropriate personal and financial data about you such as your contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Matching
Program and the 2010 Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

 

 

Disclaimer of Rights

 

The grant of Deferred Stock Units under this Agreement will in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to you. You
will have no rights under this Agreement, the Matching Program or the 2010 Plan
other than those of a general unsecured creditor of the Company. Deferred Stock
Units represent unfunded and unsecured obligations of the Company, subject to
the terms and conditions of the Matching Program, the 2010 Plan and this
Agreement.

 

 

 

Code Section 409A

 

The grant of Deferred Stock Units under this Agreement is intended to comply
with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Section 409A. Notwithstanding anything to the contrary in
the Purchase Plan or this Agreement, neither the Company, its Affiliates, the
Board nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on you under Section 409A and
neither the Company, its Affiliates, the Board nor

 

4

--------------------------------------------------------------------------------


 

 

 

the Committee will have any liability to you for such tax or penalty.

 

By signing this Agreement, you agree to all of the terms and conditions
described above, in the Matching Program and in the 2010 Plan.

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

[attach Deferral Election Agreement]

 

6

--------------------------------------------------------------------------------
